Exhibit 10.2 AMENDED AND RESTATED PLEDGE AGREEMENT THIS AMENDED AND RESTATED PLEDGE AGREEMENT , dated as of August 2, 2013 (as amended, modified, restated or supplemented from time to time, this “ Pledge Agreement ”) is by and among the parties identified as “Pledgors” on the signature pages hereto and the Subsidiaries of The Providence Service Corporation, a Delaware corporation (the “ Borrower ”), from time to time party hereto (individually a “ Pledgor ”, and collectively the “ Pledgors ”) and Bank of America, N.A., as administrative agent (in such capacity, the “ Administrative Agent ”) for the Secured Parties (defined below). W I T N E S S E T H WHEREAS , pursuant to that certain Credit and Guaranty Agreement dated as of March 11, 2011 (as amended, supplemented and otherwise modified prior to the date hereof, the “ Existing Credit Agreement ”) among the Borrower, the guarantors party thereto, the lenders party thereto (the “ Existing Lenders ”) and the Administrative Agent, the Existing Lenders required, as a condition precedent to their entering into the Existing Credit Agreement and making extensions of credit to or for the account of the Borrower thereunder, the Borrower and the guarantors party thereto to execute that certain pledge agreement dated as of March 11, 2011 (as amended, supplemented and otherwise modified prior to the date hereof, the “ Existing Pledge Agreement ”); WHEREAS , the Lenders have agreed to amend and restate the Existing Credit Agreement pursuant to the Amended and Restated Credit and Guaranty Agreement dated as of the date hereof (as amended, restated, modified, extended, increased, renewed or replaced from time to time, the “ Credit Agreement ”) among the Borrower, the Guarantors identified therein, the Lenders identified therein and the Administrative Agent; and WHEREAS , it is a condition precedent to the effectiveness of the Credit Agreement and the obligations of the Lenders to make their respective Loans and to participate in Letters of Credit under the Credit Agreement that the Pledgors agree to amend and restate the Existing Pledge Agreement in accordance with the terms of this Pledge Agreement. NOW, THEREFORE , in consideration of these premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
